ORDER GRANTING EQUITABLE RELIEF
McMILLAN, District Judge.
Following the jury verdict in his favor, plaintiff has moved for equitable relief, including reinstatement in a position as a Territory/Account Manager with defendant’s Atlanta District of the Industrial Division, or in a position equal in stature to the one which he held before the actions of defendant which culminated in plaintiff’s illegal discharge.
Based upon the jury verdict and upon the court’s independent findings from the evidence presented at the trial, I find that plaintiff is entitled to an order granting him reinstatement. In particular, I find that age was the principal and determining factor in the decision to deprive plaintiff of his metalworking accounts and to discharge plaintiff, that the discriminatory conduct of the defendant toward plaintiff was wilful, and that plaintiff’s discharge was not effected in good faith.
Plaintiff’s motion for equitable relief is ALLOWED to the following extent:
1. Defendant is enjoined to reinstate plaintiff as the Account Manager of a Charlotte-based territory in the Atlanta District of the Magnus Industrial Division, or in a position of equal stature, compensation, future prospects and responsibility in the Charlotte area.
2. Defendant is further enjoined to provide plaintiff with all rights and benefits, including pension benefits, which would have accrued to plaintiff if he had not been illegally discharged by defendant.
3. Until such time as plaintiff is reinstated, defendant shall pay plaintiff the same salary, benefits and emoluments, including increases and bonuses, as have been or are being and will be paid to other account managers of the Atlanta District of defendant’s Magnus Industrial Division with no less seniority than plaintiff, less such amounts as plaintiff earns, or is able to earn,-with reasonable diligence, during that period.
4. Defendant shall pay $80,500.00 to plaintiff as liquidated damages for wilful violation of the Age Discrimination in Employment Act.
5. These decisions shall be incorporated in the judgment.